TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-98-00385-CR






Keefer Eugene McKee, Appellant



v.



The State of Texas, Appellee







FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT


NO. 0975461, HONORABLE TOM BLACKWELL, JUDGE PRESIDING







PER CURIAM

A jury found appellant guilty of robbery and assessed punishment at imprisonment
for ten years.  Tex. Penal Code Ann. § 29.02 (West 1994).  Appellant's court-appointed attorney
filed a brief concluding that the appeal is frivolous and without merit.  The brief meets the
requirements of Anders v. California, 386 U.S. 738 (1967), by advancing contentions which
counsel says might arguably support the appeal.  See also Penson v. Ohio, 488 U.S. 75 (1988);
High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex.
Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State,
436 S.W.2d 137 (Tex. Crim. App. 1969).  A copy of counsel's brief was delivered to appellant,
and appellant was advised of his right to examine the appellate record and to file a pro se brief. 
No pro se brief has been filed.

We have reviewed the record and counsel's brief and agree that the appeal is
frivolous and without merit.  A discussion of the contentions advanced in counsel's brief would
serve no beneficial purpose.

The judgment of conviction is affirmed.


Before Chief Justice Aboussie, Justices Kidd and Powers*

Affirmed

Filed:   March 18, 1999

Do Not Publish















*	Before John E. Powers, Senior Justice (retired), Third Court of Appeals, sitting by assignment. 
See Tex. Gov't Code Ann. § 74.003(b) (West 1998).